Title: [From Thomas Jefferson to Benjamin Harrison, 1? July 1780]
From: Jefferson, Thomas
To: Harrison, Benjamin


  [Richmond, 1? July 1780. JHDJournal of the House of Delegates of the Commonwealth of Virginia (cited by session and date of publication), May 1780, 1827 edn., p. 71 (1 July): “The Speaker laid before the House a letter from the Governor, enclosing several others from the President of Congress, General Washington, and the committee of co-operation, together with several resolutions of Congress, respecting supplies of men and money. As also a letter from the county lieutenant of Elizabeth City, containing information of the arrival of an enemy’s fleet.” Read and referred to committee of the whole on the state of the commonwealth. TJ’s letter not located. Only one of the enclosures is precisely identifiable, namely the letter from Francis Mallory of Elizabeth City to TJ, preceding.]
